UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7696


WAYNE RESPER,

                    Plaintiff - Appellant,

             v.

WEXFORD MEDICAL SERVICES; NURSE BRENDA REECE; NURSE
BEVERLY MCLAUGHLIN; NURSE CARLA BUCK; ALAN WILT; DIANE
HENSEL; BERNICE; RYAN BROWNING; RICHARD GRAHAM, JR., Warden,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-02014-PJM)


Submitted: May 27, 2021                                           Decided: July 20, 2021


Before AGEE, THACKER, and RICHARDSON, Circuit Judges.


Remanded by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Resper seeks to appeal the district court’s order granting summary judgment

to Defendants in his 42 U.S.C. § 1983 suit. The order he seeks to challenge was entered

by the district court on September 21, 2020. Resper filed his notice of appeal, which was

dated October 31, on November 9. Even giving Resper the benefit of Houston v. Lack, 487

U.S. 266, 276 (1988), his notice of appeal was untimely filed. See Fed. R.App. P.

4(a)(1)(A). In his notice, however, Resper indicated that he was unaware of the district

court's order until October 29. Under Fed. R. App. P. 4(a)(6), the district court may reopen

the time to file an appeal if: (1) the moving party did not receive notice of entry of judgment

within twenty-one days after entry; (2) a motion to reopen the appeal period is filed within

180 days of entry of judgment or within fourteen days of receiving notice from the district

court, whichever is earlier; and (3) no party would be prejudiced. We remand to the district

court so it may determine whether Resper is entitled to have his time to file an appeal

reopened under Rule 4(a)(6). The record, as supplemented, will then be returned to this

court for further consideration.

                                                                                REMANDED




                                              2